DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 8, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Zamir et al. (U.S. Patent Application Publication No. 2021/0135688 A1) discloses: An electronic device (memory device 110) comprising:
a decoding controller (Paragraph [0024]: “The memory controller 130 includes, in some embodiments, a central processing unit (CPU) 145, local memory 150, and a decoder 155, such as an iterative decoder.”) . . . a primary syndrome vector . . . [corresponding to a] parity check matrix . . . artificial neural network, and to select one of a first error correction decoding algorithm and a second error correction decoding algorithm based on an output of the trained artificial neural network corresponding to the input (Paragraph [0030]: “During decoding, the decoder attempts to satisfy the parity checks. In the example illustrated in the check matrix 200 of FIG. 2, there are ten parity checks, as indicated by the check nodes cn1 through cn10. The parity check at a check node is determined by the inclusion or selection of variable nodes v1 through v13 with respect to the check node. In the example of the check matrix 200, the first parity check at cin1 determines if v2 XOR v4 XOR v11 XOR v13=0. XOR denotes an exclusive-or logical operation. This check is satisfied if there is an even number of “1” in bits corresponding to variable nodes v2, v4, v11, and v13 (i.e., in the variable 
Paragraph [0031]: “The vector S=H·C is commonly known as the syndrome vector associated with an input codeword, C (i.e., the word to be decoded). The multiplication is performed with modulo-2 arithmetic. Each element of the syndrome vector is associated with one of the parity check equations, and the value of the element is 0 for an equation that is satisfied by C and 1 for an equation that is not satisfied by C. The elements of the syndrome vector also are called “bits” of the syndrome vector herein. The syndrome weight (Ws) is the number of unsatisfied equations represented by the syndrome vector S. The syndrome weight, Ws, is a sum of the element values of the syndrome vector S. The word, C, is a valid codeword if the syndrome vector, S, associated with the word includes all zeros and the corresponding syndrome weight, Ws, is zero.”
Paragraph [0036]: “Each of the classifiers 310A-310N generate one or more decoder performance prediction bits based on the features received from the decoder 305. Each of the one or more classifiers 310A-310N may use heuristics or machine learning techniques. The one or more classifiers 310A-310N may include linear classifiers, support vector machine (SVM), k-nearest neighbors (KNN), decision trees, neural network, and the like. In some embodiments, the neural network includes a conventional neural network, a feedforward neural network, a probabilistic neural network, and the like. In some embodiments, the neural network includes an input layer, an output layer and, optionally, one or more hidden layers.”

The Examiner further finds the neural network used with the decoder as disclosed in Zamir teaches the claimed “artificial neural network”.); and . . . a first predicted value indicating a probability that a first error correction decoding using the first error correction decoding algorithm is successful (Paragraph [0050]: “Advantageously, some embodiments of the present disclosure improve latency and outcome. By predicting the decoding success and latency, some embodiments of the system can perform alternative actions such as read soft-bits, threshold calibration, XOR recovery, etc. Predicting the decoder behavior and performing alternative actions can save hundreds of micro-seconds and up to milliseconds. Further, some embodiments of the present disclosure allows reporting a fast failure to the host in set-ups that permit Fast-Fail modes.”
The Examiner finds the predicting of the decoding success and latency of an XOR recovery as disclosed in Zamir teaches the claimed “first predicted value indicating a probability that a first error correction decoding using the first error correction decoding algorithm is successful.”).
Kong et al. (U.S. Patent Application Publication No. 2012/0290901 A1) discloses: primary syndrome vector generated based on a read vector and a parity check matrix (Paragraph [0104]: “In operation S420, the read vector RV may be multiplied with a parity check matrix HT. The syndrome calculation unit 420 may store the parity check matrix HT that is to be multiplied with the read vector RV. The syndrome calculation unit 420 may multiply the previously stored parity check matrix HT and the read vector RV received from the memory device 100. A multiplication result of the parity check matrix HT and the read vector RV may be a syndrome S(x).”
T and the read vector RV as disclosed in Kong teaches the claimed “primary syndrome vector generated based on a read vector and a parity check matrix”.).
However, the Examiner finds Zamir and Kong do not teach or suggest the claimed “electronic device comprising: a decoding controller configured to input a primary syndrome vector generated based on a read vector and a parity check matrix to a trained artificial neural network, and to select one of a first error correction decoding algorithm and a second error correction decoding algorithm based on an output of the trained artificial neural network corresponding to the input; and an error correction decoder configured to perform an error correction decoding on the read vector using the selected error correction decoding algorithm, wherein the output of the trained artificial neural network includes a first predicted value indicating a probability that a first error correction decoding using the first error correction decoding algorithm is successful.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 18, the Examiner finds Zamir and Kong do not teach or suggest the claimed “method of operating an electronic device, the method comprising: generating a primary syndrome vector based on a read vector and a parity check matrix; inputting the generated primary syndrome vector to a trained artificial neural network; selecting an error correction decoding algorithm that is either a first error correction decoding algorithm or a second error correction decoding algorithm based on an output of the trained artificial neural network; and performing an error correction decoding on the read vector using the selected error correction decoding algorithm, wherein the output of the trained artificial neural network includes a first predicted value indicating a probability that a first error correction decoding using the first error correction decoding algorithm is successful.” A search of the prior art did not 
	Claims 2-17 and 19-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112